Mr. Justice Barnes delivered the opinion of the court. 2. Bills and notes, § 373*—when introduction of note makes prima facie case for plaintiff. Where the execution of a note is not denied, the note when offered in evidence makes a prima facie case for plaintiff, including the fact of plaintiff’s ownership, notwithstanding a stamped indorsement thereon to a third party which, under the statute, the owner was privileged to strike out. 3. Bills and notes, § 375*—proof of consideration. In a suit on a promissory note, proof of consideration is not essential to a prima facie case; want of consideration is an affirmative defense for defendant to establish. 4. Costs, § 67*—damages for prosecuting a writ of error for delay. Ten per centum of the amount of the judgment allowed as statutory damages under R. S. ch. 33, § 23, J. & A. 2737, for suing out and prosecuting a writ of error for delay, it appearing that the contentions for reversal were obviously untenable and devoid of merit.